Citation Nr: 0032208	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed 
respiratory condition, to include as a manifestation of an 
undiagnosed illness.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

3.  Entitlement to an increased rating for the service-
connected residuals of a right foot injury with degenerative 
arthritis, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991 and had prior active service of three months and eleven 
days.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal of a February 1998 rating decision of the RO.  



REMAND


With respect to the claim of service connection for a 
respiratory condition, a review of the service medical 
records shows that, in January 1991, the veteran presented 
for treatment of complaints of dyspnea on exertion.  No 
specific diagnosis was rendered at the time; however, it was 
noted that the veteran appeared fatigued.  

The other evidence of record dated subsequent to the 
veteran's discharge from service includes diagnoses of 
dyspnea on exertion and chronic obstructive pulmonary 
disorder.  

As such, the Board finds that a contemporaneous examination 
of the veteran to determine the nature and likely etiology of 
his respiratory condition, as well as association with the 
claims file of any records of treatment or evaluation for a 
respiratory condition, would materially assist in the 
adjudication of the veteran's claim.  

With respect to the claim of service connection for PTSD, the 
Board notes that the evidence of record includes medical 
evidence suggesting that the veteran currently suffers from 
PTSD, the veteran's claimed in-service stressor events, which 
are presumed credible, and medical evidence linking the PTSD 
to events in service; however, no attempt to verify the 
veteran's stressors has been undertaken.

Where there is a confirmed diagnosis of PTSD adequate to 
establish entitlement to service connection, the RO must 
always send a stressor verification inquiry to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) or 
the Marine Corps.  A denial based solely on an unconfirmed 
stressor is improper unless it has first been reviewed by 
USASCRUR or the Marine Corps.  See VBA Adjudication Procedure 
Manual, M21-1, Part III, para. 5.14(b).

As such, the Board finds that a contemporaneous examination 
of the veteran to determine the nature and likely etiology of 
his PTSD, as well as association with the claims file of any 
records of treatment or evaluation for PTSD, would materially 
assist in the adjudication of the veteran's claim.  

Thus, an attempt to verify the veteran's stressors should 
also be undertaken.  

The Board further notes that the most recent VA examination 
of the veteran's right foot was undertaken in October 1994.  
Consequently, the Board finds that a contemporaneous 
examination to determine the current severity of the 
veteran's service-connected right foot disability, as well as 
association with the claims file of any records of treatment 
or evaluation for such condition, would materially assist in 
the adjudication of the veteran's claim.  

The Board emphasizes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
his service-connected right foot 
disability since October 1994 and for 
PTSD and a respiratory condition since 
service.  The veteran in this regard must 
be instructed to submit all competent 
evidence that tends to support his 
assertion that he suffers from PTSD and a 
respiratory condition which are 
attributable to service.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all identified private 
medical records and any additional VA 
medical records that have not been 
previously secured and incorporate them 
into the claims folder.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  The veteran is 
informed that the Court has held that 
requiring a claimant to provide such 
information to the VA does not represent 
an impossible or onerous task.  The 
veteran is also hereby notified that the 
duty to assist is not a one-way street; 
if a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190(1991).  

3.  Then, regardless of whether the 
veteran responds, the RO should review 
the file thoroughly and prepare a summary 
of all claimed stressors.  The summary of 
stressors, with specific details 
regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

4.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the nature of 
his claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
The examiner should specifically discuss 
the medical reports which show a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated, to 
include what evidence constituted an 
independently verified stressor.  The 
examiner must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  If another innocently 
acquired psychiatric disorder is 
clinically identified, then the examiner 
should offer an opinion as to the medical 
probability that any related disability 
is due to disease or injury which was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

5.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and likely etiology 
of the claimed respiratory condition.  
All indicated tests must be conducted.  
The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion as to the likelihood that the 
veteran is suffering from current lung 
disability due to a disease or injury 
which was incurred in or aggravated by 
service.  The examiner should offer an 
opinion as to the likelihood that the 
veteran has a respiratory condition as a 
manifestation of an undiagnosed illness.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

6.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
right foot disability.  All indicated 
tests, including, but not limited to, X-
ray studies and range of motion studies, 
must be conducted.  The claims file and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the functional ability of the 
veteran's right foot.  The examiner 
should also be requested to determine 
whether, and to what extent, the right 
foot exhibits weakened movement, excess 
fatigability, or incoordination.  A 
complete rationale for any opinion 
expressed must be provided.  

7.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



